1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE ACOSTA,
                                                               CASE NO. 1:18-cv-00625-AWI-SKO
12                  Plaintiff,
13          v.
                                                               ORDER REGARDING SETTLEMENT
14   MARIA LOPEZ dba LUPITA’S BEAUTY                           CONFERENCE
     SALON & BARBER SHOP, et. al.,
15
                    Defendants.                                PERSONAL APPEARANCE BY PLAINTIFF
16                                                             AND DEFENSE COUNSEL REQUIRED
17
18
19
            This case is set for a Settlement Conference before Magistrate Judge Barbara A. McAuliffe on
20
     September 10, 2019 at 10:00 am in Courtroom 8 at the U.S. District Court, 2500 Tulare Street,
21
     Fresno, California, 93721. Unless otherwise permitted in advance by the Court, the attorneys who will
22
     try the case shall personally appear at the settlement conference with the parties and the person or
23
     persons having full authority to negotiate and settle the case, on any terms, at the conference.
24
             No later than seven days prior to the settlement conference, each party shall submit directly to
25
     Judge McAuliffe’s chambers at bamorders@caed.uscourts.gov, a confidential settlement conference
26
     statement. This statement should neither be filed with the clerk of the Court nor served on any other
27
     party. Each statement shall be clearly marked “CONFIDENTIAL” with the date and time of the
28

                                                         1
1    mandatory settlement conference indicated prominently.

2            The settlement statement should not be lengthy but shall include a brief recitation of the facts,

3    a discussion of the strengths and weaknesses of the case, an estimate of the cost and time to be

4    expended for further pretrial and trial matters, and the relief sought. The parties are also directed to

5    include a candid statement on the party’s position on settlement, including the amount which the

6    party will accept to settle, realistic settlement expectations, present settlement proposals, and a

7    history of past settlement discussions, offers, demands, and a report on settlement efforts to date.

8            This Court will vacate the settlement conference if the Court finds the settlement conference

9    will be neither productive nor meaningful to attempt to resolve all or part of this case. As far in

10   advance of the settlement conference as possible, a party shall inform the Court and other parties that

11   it believes the case is not in a settlement posture so the Court may vacate or reset the settlement

12   conference. Otherwise the parties shall proceed with the settlement conference in good faith to attempt

13   to resolve all or part of the case.

14
15   IT IS SO ORDERED.

16
         Dated:     August 7, 2019                             /s/ Barbara   A. McAuliffe            _
17                                                      UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                         2
